Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 8, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  There were two NPL documents that were submitted with no apparent translation or explanation of relevancy.  Therefore, they have not been considered and have been lined through.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Won Jun Choi on November 5, 2021.

The application has been amended as follows: 
Claims 5 – 8 are cancelled.


Allowable Subject Matter
Claims 1 – 2 and 4 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 is considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including
“acquiring photographing position information of the plurality of images; 
determining the reference image on the basis of the photographing position information; 
generating meta information of the reference image; 
generating meta information of the surrounding image; and 
transmitting the meta information of the reference image and the meta information of the surrounding image according to a request of a user; 
wherein the photographing position information includes arrangement information of a plurality cameras that have photographed the plurality of images, information about a number of the cameras, position coordinate information of the cameras, dimension information of position coordinates of the cameras, and relative position information of the cameras, and 
wherein the arrangement information of cameras is information on the arrangement of the plurality of cameras photographing an object in various directions and at various positions.”

The examiner has found that the prior art(s) does not appear to teach or suggest or render obvious the claimed limitation(s) in combination with the specific added limitations as recited in independent claim(s). The prior art of record fail(s) to teach or suggest individually or in combination the independent claims.
Applicant’s arguments filed September 29, 2021 have been fully considered and are persuasive.  
Examiner further presents McDevitt, US Pub. 2017/0034501 A1 as teaching a camera array with multiple cameras at respective different positons to create a two dimensional video which appears to have a third dimension of depth, (Abstract).  The array of cameras can be configured in a variety of ways including grids of various dimensions, shapes, organizational structures, and various numbers of cameras, ([0028]).  But McDevitt alone or in combination with Deng, Wang and Kimura does not fairly demonstrate the limitations of newly amended independent Claim 1.  
Examiner further presents Lee et al, US Patent 10,965,928 B2 as teaching 360 video data processing based on metadata including multiple viewpoint information, (Abstract).  But Lee does not cure the deficiencies in the prior art.  Therefore, Claim 1 is considered allowable.

Dependent claims 2 and 4 are allowed because they further limit independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McDevitt, US Pub. 2017/0034501 A1 teaches a camera array with multiple cameras at respective different positons to create a two dimensional video which appears to have a third dimension of depth, (Abstract).
Lee et al, US Patent 10,965,928 B2 teaches 360 video data processing based on metadata including multiple viewpoint information, (Abstract).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA M FOGG/Examiner, Art Unit 2421